      Case 1:18-cv-02484-SCJ Document 19 Filed 12/28/18 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


LAURET IAWSON,IAMES
CURTIS, and IAMES TURNE& on
behalf of themselves and other
similarly situated persons,
                                                   CIVI   ACTION FILE
                                                   No. 1:18-cv-24M-SCl
     Plaintiffs,

v.

CITY OF ATLANTA, GEORGIA,

     Defendant.



                                      ORDER

        Plaintiffs filed this class action complaint alleging violations of both the

Americans with Disabilities Act and Rehabilitation Act on Muy 24,2018. See

Doc. No. [1]. On July 6, 2018, Defendant City of Atlanta ("the City") filed a

Motion to Dismiss for failure to state a claim. Doc. No. [8]. After receiving an

extension of time from the Court (Doc. No. [11]), Plaintiffs filed their first

amended complaint on August 3, 2018. Doc. No. [12]. The Cify subsequently

filed a new Motion to Dismiss onSeptember 2,2018. Doc. No. [16].
    Case 1:18-cv-02484-SCJ Document 19 Filed 12/28/18 Page 2 of 2




      As uu:t amended complaint       supersedes   the original complaint,
Defendan(s July 6th Motion to Dismiss is DENIED AS MOOT. See Malowney

v. Fed. Collection Deposit Grp.. 193 F.3d 1U2,1345 n.1 (11th Cir. 1999). The

Court will consider Defendant's second Motion to Dismiss in a separate order.

      IT IS SO ORDERED this(,ZJLday of December,ZD78.




                                         ORABTE STEVE CI]ONES
                                     UNITED STATES DISTRICT IUDGE




                                      2
